Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 16-30 of U.S. Application 16/768,725 filed on June 01, 2020 are presented for examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/01/2020 and 06/02/2021 has been considered by the examiner.

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 16-21, 23, 26, and 29 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Jin et al (USPGPub 20190026205).


    PNG
    media_image1.png
    412
    501
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    514
    637
    media_image2.png
    Greyscale

Prior Art: Jin

Regarding claim 16, Jin discloses a method for carrying out a self-test of an electrical converter (28) circuit (abstract discloses built-in-self-test of a converter), which comprises the steps of: starting a measurement cycle (using 103) when the electrical converter circuit is operated (starting at 100) , by means of a control device (24) of the electrical converter circuit, proceeding from a known operating point (known idle state) of the electrical converter circuit at which a predetermined electrical operating variable (such as voltage or time) has a predetermined starting value (par 23 lines 1-8 discloses test channels are selected. Therefore the characteristic is variable); detecting a time (60) since the starting of the measurement cycle, and the predetermined electrical operating variable and the time constitute two monitoring variables of the self-test (par 19 discloses time determined from previous historical performance which can be compared to idle state which constitutes performance of the BIST and averaging multiple runs); 

Regarding claim 17, Jin discloses which further comprises detecting an electrical current intensity of the electrical converter circuit and/or an electrical voltage correlated with the electrical current intensity and/or an output voltage of the electrical converter circuit as the predetermined electrical operating variable (par 18 lines 1-10 discloses current state of the converter).

Regarding claim 18, Jin discloses wherein the ending criterion stipulates that the predetermined electrical operating variable must have a predetermined end value, and the test value is a time value and the predetermined reference interval specifies at least one okay time value (fig 4 shows that in order to end the operation is based on capturing all data points. Therefore must be end value).

Regarding claim 19, Jin discloses wherein the electrical converter circuit contains a two-point controller having at least one comparator or a digital comparison unit for a control of a voltage or a current and the ending criterion is implemented by means of the at least one comparator or the digital comparison unit of the two-point controller (par 12 lines 1-15 discloses the controller compares test results or more criteria. Therefore there is a comparison unit). 

Regarding claim 20, Jin discloses wherein the ending criterion stipulates a predetermined time duration for the time and the test value is a value for the predetermined electrical operating variable and the predetermined reference interval stipulates at least one okay value for the predetermined electrical operating variable (fig 4 shows that in order to end the operation is based on capturing all data points. Therefore must be end value).

Regarding claim 21, Jin discloses wherein the time is detected by means of a counter of the control device (using counter 72 as disclosed in par 26). 

Regarding claim 23, Jin discloses wherein during the self-test the measurement cycle is carried out multiply such that a plurality of measurement values are present, and the test value is formed as an average value of the plurality of measurement values or as a moving average value (par 19 discloses multiple data which includes average of multiple runs). 

Regarding claim 26, Jin discloses wherein at a start of operation, at which the predetermined electrical operating variable is equal to zero, is used as the known operating point (par 11 discloses operations can be inactive or paused. Therefore the start of operation is used as a known operating point). 











Regarding claim 29, Jin discloses a converter circuit (28), comprising: a control device (24) configured to carry out a method for performing a self-test on the converter circuit (abstract discloses built-in-self-test of a converter), said control device configured to: start a measurement cycle (using 103)when the converter circuit is operated (starting at 100), by means of the control device, proceeding from a known operating point (known idle state) of the converter circuit at which a predetermined electrical operating variable has a predetermined starting value (par 23 lines 1-8 discloses test channels are selected. Therefore the characteristic is variable); Page 7 of 9Docket No. CAG-2017P06042Application No. PCT/EP2018/077058 Prel. Amdt. dated May 26, 2020detect a time (60) since the starting of the measurement cycle, and the predetermined electrical operating variable and the time constitute two monitoring variables of the self-test (par 19 discloses time determined from previous historical performance which can be compared to idle state which constitutes performance of the BIST and averaging multiple runs); end the measurement cycle (around 108) if one of the two monitoring variables satisfies an ending criterion (after 106 captures all data, switches to user channel then turns off ramp generation); form a test value from a measurement value of the other of the two monitoring variables at an end of the measurement cycle (par 23 discloses performance matrix based on the end of ramp generator 108); and perform a check to ascertain whether the test value lies outside a predetermined reference interval (performance criteria), and if 

Claim Rejections - 35 USC § 103







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (USPGPub 20190026205) in view of Liu et al (USPGPub 20170141569). 

Regarding claim 24, Jin does not fully disclose wherein an inductance of the electrical converter circuit and/or a measurement resistor are/is tested by means of the self-test.
However, Liu discloses wherein an inductance of the electrical converter circuit and/or a measurement resistor are/is tested by means of the self-test (abstract discloses self-test having calculating resistance). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Jin in view of Liu in order to determin impedance in converter circuitry.





Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Jin et al (USPGPub 20190026205) in view of Qu et al (USPGPub 20170374712).

Regarding claim 30, Jin does not fully disclose wherein a vehicle luminaire for a motor vehicle, comprising: a converter circuit.
However, Qu discloses a vehicle luminaire for a motor vehicle, comprising: a converter circuit (abstract and par 38 discloses converter for LED module in a vehicle). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Jin in view of Qu in order to activate and control based on lighting for a vehicle.


	


Allowable Subject Matter
Claims 22, 25, 27, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 22, the prior art of record taken alone or in combination fail to teach or suggest method for carrying out a self-test of an electrical converter circuit, which comprises the steps of: wherein, in a calibration phase, in which it is known that the electrical converter circuit is error-free, the measurement cycle is carried out at least once and, from the test value resulting at the end of the at least one measurement cycle carried out, the predetermined reference interval is generated on a basis of a predetermined tolerance value in combination which the other limitations of the claim. 

Regarding claim 25, the prior art of record taken alone or in combination fail to teach or suggest method for carrying out a self-test of an electrical converter circuit, which comprises the steps of: wherein for the measurement cycle the electrical converter circuit is operated by virtue of a fact that a switch of the electrical converter circuit is closed, and as a result, a current intensity of an electric current through the switch rises or falls for a duration of the measurement cycle in combination which the other limitations of the claim. 

Regarding claim 27, the prior art of record taken alone or in combination fail to teach or suggest method for carrying out a self-test of an electrical converter circuit, which comprises the steps of: wherein at the known operating point and for each measurement value within the predetermined reference interval, an electrical output voltage of the electrical converter circuit remains below a working voltage of a functional circuit supplied by the electrical converter circuit in combination which the other limitations of the claim. 

Claim 28 is also objected to as they further limit claim 27.
Prior Art


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
DeWitt et al (US Pat No. 5132685): discloses BIST for digital converters. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647.  The examiner can normally be reached on Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868